Citation Nr: 0104431	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  95-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating for residuals of a back 
injury, to include the issue of whether restoration of a 20 
percent rating for such disability is warranted. 

2.  Entitlement to an initial compensable rating for 
residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from December 1942 to November 
1945, and from February 1951 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision, which 
granted service connection for residuals of a back injury, 
evaluated as 20 percent disabling, and for residuals of a 
right wrist fracture, evaluated as zero percent disabling 
(noncompensable), each effective from June 1994.  The veteran 
filed a notice of disagreement in February 1995, which 
contested the initial evaluations assigned for each of the 
disabilities.  A statement of the case was furnished in April 
1995.  The veteran filed a substantive appeal in this matter 
in April 1995.

In October 1997, the Board remanded both of the issues to the 
RO for further development.  While in a remand status, the RO 
reduced the evaluation assigned for the veteran's service-
connected residuals of a back injury from 20 percent to 10 
percent disabling, effective from February 2000.

Based on the development outlined above, which reflects that 
the appeal has been pending since the initial grants of 
service connection for the back and right wrist disabilities, 
the Board construes the issues as listed on the cover page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  By a rating decision, dated February 1995, the RO 
assigned an initial 20 percent evaluation following a grant 
of service connection for residuals of a back injury, 
effective from June 28, 1994.  This disability evaluation has 
been in effect for more than five years.

3.  During the period from June 28, 1994 through January 31, 
2000, the veteran's residuals of a low back injury were 
manifested by some limitation of lumbar spine motion, with 
symptoms of lumbar pain, radiculopathy, and muscle spasm.

4.  For the current period, beginning February 1, 2000, the 
veteran's residuals of a back injury is manifested by 
subjective complaints of low back pain, with no objective 
findings of the low back pain or neurological deficits over 
the lower extremity.

5.  The evidence of record demonstrates that there has been 
sustained improvement in the veteran's residuals of a back 
injury, which is reasonably certain to maintained under the 
ordinary conditions of life.

6.  The veteran's residuals of a fracture of the right wrist 
is currently manifested by no objective evidence of pain or 
tenderness upon palpation, with dorsiflexion limitation of 
motion in excess of 15 degrees, and no indication that palmar 
flexion is limited in line with the forearm; and with varied 
subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  Upon initial rating of the veteran's residuals of a back 
injury, not more than a 20 percent evaluation is assignable.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2000).

2.  As the RO's action in November 1999 to reduce the rating 
for the veteran's residuals of a back injury from 20 percent 
to 10 percent was proper, the criteria for restoration of a 
20 percent evaluation for such disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Code 5295 (2000).  

3.  The criteria for an initial compensable evaluation for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all facts pertinent to the claims 
have been properly developed.  The RO has obtained relevant 
medical records, as the veteran has indicated treatment by 
private health care professionals.  In addition, the RO has 
provided the veteran with several VA examinations, with the 
most recent having been performed in September 1998, and in 
April 1999.  Therefore, after examining the record, the Board 
finds that reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims have 
been undertaken, and hence no further assistance to the 
veteran is required.  Veterans Claims Assistance Act of 2000. 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107).

Disability evaluations are determined by the application of a 
schedule of rating, which is based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R.§ 
4.1.  Generally, the degrees of disability, as specified in 
the diagnostic codes, are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10.  Moreover, when there 
is a question of which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  Thus, where a particular disability 
for which the veteran is service-connected is not listed, it 
may be rated by analogy to a closely related disease or 
injury in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2000).


I.  Residuals of a back injury

Factual Background

The service medical records contain a report of a retirement 
of examination, dated November 1967, which discloses that the 
veteran had experienced low back pain since 1955; that he was 
diagnosed with a herniated nucleus pulposus, L4-L5; and that 
he had been treated medically with good results.  This 
retirement report includes a notation indicating that the 
veteran had recurrences of back pain.  Also, a clinical 
record documenting a period of hospitalization from January 
to February 1968, includes a diagnosis of lumbar lordosis.

The veteran was privately hospitalized from September 1971 to 
October 1971.  He complained of low back pain radiating into 
his left hip and leg, and he related that he had had 
difficulties of a similar nature over the a period of many 
years.  The diagnoses included lumbar intervertebral disc 
syndrome, left.

On October 19, 1994, the veteran underwent a VA general 
medical examination.  During the course of this examination, 
the veteran related that his only current major symptom was 
that of low back pain, and that he had a history of low back 
pain since 1955.  The veteran reported that he began having 
back trouble in service as a result of having lifted a 
generator with the help of another person; and that he had a 
subsequent injury in service when stepped off a high step.  
The veteran complained that he constantly felt low back pain, 
which was exacerbated with doing any type of activity, even 
standing on his feet.  Physical examination of the 
lumbosacral spine disclosed paraspinal muscle tenderness and 
spasm bilaterally, especially on the left side on the lumbar 
area.  The range of motion of the lumbosacral spine was 
unremarkable with respect to flexion and extension, with also 
near normal lateral rotation and bending to approximately 30 
degrees bilaterally.  According to the examiner, the veteran 
complained of stiffness and pain during these maneuvers.  
There was no evidence of muscle atrophy, swelling or 
tenderness.  There was no edema noted.  Evaluation of the 
nervous system was unremarkable, with respect to motor status 
and sensory examination.  The deep tendon reflexes were 
diminished on both lower extremities.  Coordination and 
cranial nerves were within normal range.  The diagnoses 
included chronic low back pain with probable degenerative 
disc disease.  

Corresponding VA x-rays from October 1994, of the lumbosacral 
spine, were later associated with the record.  The x-rays 
were interpreted as showing scattered minimal hypertrophic 
spurring, with questionable minimal narrowing at the L4-L5 
level.

Based, in part, on the evidence described above, the RO 
issued a February 1995 rating decision, which granted service 
connection for residuals of a back injury and assigned a 20 
percent evaluation pursuant to 38 C.F.R. § 4.71, Diagnostic 
Code 5299-5259, effective from June 28, 1994.

In a private medical statement, dated November 22, 1995, M.D. 
Whitfield, M.D., indicated that he had conducted a 
neurosurgical evaluation of the veteran.  Dr. Whitfield 
referred by history to the veteran's in-service injury, and 
indicated that the veteran reported having re-injured his 
back in 1995 when lifting a bag of leaves in his yard.  An 
examination of the veteran revealed that he walked with a 
limp, favoring his left lower extremity.  Straight leg 
raising was positive on the left at about 50 degrees.  Fabere 
testing was negative.  Upon observation of the lower 
extremities, there was no evidence of atrophy or 
fasciculations.  The peripheral pulses were 2+ bilaterally 
with no evidence or peripheral clubbing, cyanosis or edema.  
Pinwheel sensory was within normal limits.  He had absent 
knee and ankle jerks.  Motor testing revealed no focal motor 
deficit.  The physician stated:

It is my impression this patient has a prior history of 
lumbar spondylosis with degenerative disc disease.  He 
now has symptoms of an acute radiculopathy on the left.  
I suspect he has some spinal stenosis with lumbar 
spondylosis and lumbar radiculopathy...I have recommended 
that he undergo a lumbar MRI scan....

A November 1995 private MRI (magnetic resonance imaging) of 
the lumbar spine was interpreted as showing very mild 
posterior disc bulge of L4-5 with changes consistent with 
desiccation of L4-5 and L5-S1 disc space.  

In an April 1996 letter, Dr. Whitfield described further 
evaluation of the veteran.  The veteran had an injection 
which he felt got rid of 90 percent of his leg pain.  He 
still had a lot of low back pain which he complained upon at 
that visit.  He walked about 2 miles on a treadmill.  The 
veteran stated again that if he worked very much, that his 
back started to hurt, and it irritated him that he could not 
do more.  The physician stated that the neurological 
examination was unremarkable, and that he did not find any 
focal weakness.  The physician recommended that the veteran 
undergo a course of physical therapy to see if he could 
alleviate some of the discomfort had with the back.  

The veteran underwent a VA joint examination on September 18, 
1998.  During this examination, the veteran indicated that 
since service discharge, he had a flare-up of his back in 
1996, when he had pain and discomfort over the low back area 
and some pain down the left thigh area.  Physical examination 
revealed that the veteran went from the sitting to the 
standing position well.  He walked fine, and without a limp.  
He walked on his tip toes, and on his heels.  The examiner 
noted that the veteran stood erect.  There were no obvious 
deformities over the back.  On jarring his back, the veteran 
did not complain of pain.  Forward flexion was to 80 degrees; 
hyperextension was 20 degrees; and lateral bending was 20 
degrees.  When doing so, he did not have pain and discomfort 
over the low back area, according to the examiner.  The 
examiner also stated that on palpation of the back, the back 
was nontender and nonpainful.  The leg lengths were equal.  
Reflexes were hypoactive over the knees as well as the 
ankles.  Straight leg raise was negative bilaterally.  Motor 
and sensory function in the lower extremity were normal.  In 
the diagnoses section, the examiner wrote:

(The veteran) sustained a herniated disc over the lumbar 
and lumbosacral area back in 1955 while in the Air Force 
in Korea.  He was treated conservatively and he 
responded well to treatment and he has had a few 
episodes of recurrent back problems in his back.  He has 
two or three recurrent problems with his back since that 
time.  On physical examination, he had no objective 
findings of his low back, nor did he have any 
neurological deficits over his lower extremity in 
today's examination.  

Corresponding VA x-rays of the lumbosacral spine, dated in 
September 1998, were included with the examination report.  
There was a comparison made between x-rays taken in October 
1994, and September 1998.  The September 1998 x-ray showed 
marked diffuse osteopenia throughout the visualized osseous 
structures.  There were five non-rib lumbar type vertebral 
bodies.  Degenerative disease was noted at the T 11-12, and 
T12-L1 levels, as well as the L4-5 level, with mild disc 
space narrowing.  Marked osteophyte formation was noted 
within the lower thoracic spine.  The sacroiliac joints 
appeared intact.  The impression was diffuse osteopenia with 
degenerative changes as noted.  

In an addendum to the September 1998 VA joint examination, 
the examiner stated that the back pain the veteran was 
experiencing was due to the degenerative arthritis in the 
back, which was due to the normal aging process and was not 
due to the service related back injury of 1955.  

On September 29, 1998, the veteran was provided a VA 
peripheral nerves examination.  The examiner noted that the 
claims folder was extensively reviewed as part of the 
examination process.  The veteran's history was reported 
again, including that he re-injured the back in 1995.  The 
veteran reported that he had been treated several times in 
service for low back pain with radiation to the left leg.  
The veteran related that it had been so many years ago that 
he really did not remember if he had any weakness in the leg 
or just pain limitation.  His current symptoms included low 
back pain with radiation to the back of his left leg.  The 
veteran reported his pain was a 5-6, out of 10 on the pain 
scale.  It was aching in character.  The veteran denied any 
weakness at any time, and he denied any sensory changes such 
as numbness, burning or tingling.  He continued to have 
normal bowel and bladder function.  

Neurological examination revealed that the veteran was 
pleasant and cooperative, and in no apparent distress.  His 
motor testing revealed a strength of 5/5 throughout.  Both 
tone and rapid alternating movements were within normal 
limits.  Pronator drift was negative.  There was no atrophy, 
fasciculation or tremors.  Deep tendon reflexes were 2/4 
throughout and were bilaterally symmetrical.  Toes were 
downgoing bilaterally.  On sensory testing the veteran had 
normal light touch, vibration and double simultaneous 
extinction.  He did have decreased pin prick in the left 
sided L4 and L5 dermatomal distribution.  His gait was 
unremarkable.  He could walk on his toes and heels without 
difficulty.  Romberg test was negative.  Tandem gait was 
unremarkable.  

Under the section for diagnostic and clinical tests results, 
it was noted that:

(The veteran) did have a lumbosacral x-ray done this 
month (in September), it showed diffuse osteopenia with 
degenerative joint disease.  He had a lumbosacral x-ray 
done in November 1995, [sic] this showed disk bulges at 
L4/5 defecation noted at L4/5 and L5/S1.  His records 
from his Neurosurgeon are included in his C-file and do 
indicate that he was not a good surgical candidate 
because his disease was not severe enough.  He also had 
lumbosacral x-rays done in October 1994, [sic] this 
showed hypertrophic spurring with a question of minimal 
changes at L4/5.  

The examiner stated "My diagnostic impression of (the 
veteran) is that he has lumbosacral strain."  The examiner 
noted that he was asked to comment upon the extent of any 
incoordination weakened movement and excess fatigability on 
use.  He stated:

I did not see evidence of any of these features on my 
examination.  It asks that I identify any objective 
evidence of pain or functional loss due to pain.  I did 
not see anything like this.  The veteran appeared to 
move easily throughout the examination.  It did ask that 
I comment on flare ups.  I was not fortunate enough to 
see a flare up, but the veteran did not describe too 
many problems during flare ups to me in the history and 
I am relying on the notes of the Neurosurgeon who did 
see him during a flare up, who did not seem to think his 
disease was very severe.  It also asked that I comment 
upon the degrees of limitation and motion during flare 
ups.  I do not think that this is very remarkable.  This 
is asked with respect to the right wrist and the back,....  
With the back I do not see any evidence of major 
limitations of motion during flare ups.  This is based 
on the fact that his examination at this time is so 
completely normal, with the exception of just minor 
sensory changes only.  

The Board has considered the evidence pertinent to this claim 
in its entirety.  First, the procedural history reveals that 
the veteran, by means of a notice of disagreement filed in 
February 1995, challenged the 20 percent rating initially 
assigned for his service-connected back disability.  That 
issue was certified for appeal to the Board, at which time in 
October 1997, it was remanded to the RO for further 
development.  

These actions predated the RO's recent action to propose a 
reduction in the rating assigned for the service-connected 
residuals of a back injury and its effectuation of the 
reduction by rating action in November 1999.  Accordingly, 
there is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found), as opposed to a claim for an "increased rating."  

Following the remand development, the RO rated this claim in 
accordance with the principles of "staged ratings;" as seen 
in the November 1999 rating decision and November 1999 
Supplemental Statement of the Case.  In the November 1999 
rating decision, the RO determined that the service-connected 
back disability would be reduced from 20 to 10 percent 
disabling, effective February 1, 2000.  Hence, the Board must 
now decide whether the veteran was entitled to an evaluation 
in excess of 20 percent for residuals of a back injury from 
June 28, 1994, the original effective date of the grant of 
service connection, through January 31, 2000, the day before 
the effective date of the reduction from 20 to 10 percent; 
and whether the 20 percent rating should be restored.  
Consideration of the merits of the claim is now presented in 
terms of staged ratings, and restoration of a previous 
rating, and it does not result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Secondly, the Board notes that in addition to the general law 
and regulations provided for at the beginning of this 
decision, the veteran's service-connected residuals of a back 
injury is rated by analogy under Diagnostic Code 5295, for 
lumbosacral strain.  38 C.F.R. § 4.20, 4.27, 4.71a (2000).  
Under this code, a 10 percent evaluation is warranted where 
there is characteristic pain on motion.  A 20 percent 
evaluation is warranted where the evidence shows muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in a standing position.  Where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's back disability may also be rated under 
Diagnostic Code 5292, which pertains to limitation of motion 
of the lumbar spine.  Slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A 10 percent evaluation is warranted under Diagnostic Code 
5293 for intervertebral disc syndrome where there is mild 
disability.  A 20 percent evaluation is warranted for 
moderate disability with recurring attacks.  A 40 percent 
evaluation is warranted for severe disability with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a.

After reviewing the evidentiary record, the Board notes the 
veteran's contentions of back pain and flare-ups, as well as 
his complaints of functional limitations secondary to pain, 
during the period of time that 20 percent evaluation was in 
effect.  However, as evidenced by the record, the veteran's 
lumbar spine motion was described as unremarkable as well as 
near normal, notwithstanding the veteran's complaints of pain 
and stiffness on maneuvers.  As such, the evidence does not 
demonstrate that the veteran's residuals of a back injury 
were productive of ankylosis, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
abnormal mobility on forced motion.  Although the veteran had 
a flare-up of back pain and discomfort following re-injury to 
the back in 1995, none of the veteran's treating physicians 
described the symptoms associated with that episode as 
severe, and; indeed, the veteran's back symptoms were 
apparently relieved by injections and physical therapy as no 
recurring attacks were documented on subsequent examinations 
in September 1998.  As a result, the veteran was entitled to 
no more than a 20 percent rating, effective from June 29, 
1994 to January 30, 2000, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 and 5292.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5293, 5294, 5295 (2000), 
and DeLuca v. Brown, supra.  

Thirdly, the Board observes that, prior to reducing a 
disability rating for service-connected disablement, VA must 
comply with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 
C.F.R. § 3.105(e) and (h).  The veteran has not contended 
that his reduction was procedurally deficient and the Board 
finds that there was compliance with the governing legal 
authority in effecting the reduction for the back disability.  
Since the 20 percent rating remained in effect for over five 
years, from June 29, 1994 to January 30, 2000, the provisions 
of 38 C.F.R. § 3.344 (2000), as to the stabilization of 
disability evaluations, are for application in this instance.

While the provisions of 38 C.F.R. § 3.344 make it difficult 
to reduce evaluations in effect for a long time, it clearly 
authorizes reductions for disabilities such as the veteran's 
back condition, when sustained improvement is demonstrated.  
In this regard, the Board notes that the RO considered two VA 
examinations done in September 1998, one was a neurological 
specialty examination and the other was for the joints, as 
well as private medical evaluations by private neurologists.  
These examination reports provide more than an adequate basis 
on which the reduction may be justified.  These examinations 
are at least as full and complete as the examination on which 
the 20 percent evaluation was based.  In this instance, the 
reduction was effectuated only after VA and private 
examinations had confirmed a sustained improvement in the low 
back disorder, which was consistent with a 10 percent rating 
under the applicable criteria of 38 C.F.R. § 4.71, Diagnostic 
Codes 5292, 5295.  The Board notes that the VA examiners' 
opinions in September 1998 even go as far as to say that the 
veteran has no objective findings of the back, and that the 
veteran's current pain is associated with degenerative 
changes which are not related to the service-connected back 
disability.  Consequently, the Board determines that there 
has been a material improvement in the veteran's low back 
disability which is reasonably certain to be maintained under 
the ordinary conditions or life, based on the evidence of 
record as of February 1, 20000, the date of the RO's action 
reducing the rating in this case.  See Brown v. Brown, 5 Vet. 
App. at 421 (1993).  Thus, the Board cannot conclude that the 
finding of sustained improvement was made on the basis of the 
report of only one examination, as prohibited by 38 C.F.R. 
§ 3.344(a).  Therefore, the Board concludes that, by a 
preponderance of the evidence and in compliance with the 
provisions of 38 C.F.R. § 3.344(a), a rating reduction to 10 
percent was warranted.  Accordingly, the reduction in rating 
from 20 percent to 10 percent for the service-connected back 
disability was proper.

The Board further finds that the failure of the RO to 
expressly articulate its consideration of the provisions of 
38 C.F.R. § 3.344 does not render the rating action by which 
the reduction was made effective void ab initio when, as this 
case, the criteria of that regulatory provision have been 
met.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected back disability, interference 
with his employment is foreseeable.  However, the record does 
not reflect such factors as frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
present an exceptional case where his currently assigned 10 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the record indicates that, while the RO in 
February 1995 may have assigned a rating for the back to 
which the veteran may not have been entitled, it is clear 
that a rating in excess of 20 percent was not assignable.  
The reduction of the 20 percent rating assigned for the back 
disability is likewise found to have been proper based on the 
evidence of record and the legal authority in effect.


II.  Residuals of a fractured wrist

In a February 1995 rating decision, service connection was 
granted for residuals of a right wrist fracture, and a zero, 
or noncompensable, evaluation was assigned.  It was 
determined that the veteran's right wrist was the major 
wrist.  The RO granted service connection based upon medical 
findings showing that the veteran suffered a fracture of the 
lesser multangular of the right wrist in 1955.  Based on an 
October 1994 VA examination, the RO determined that the 
evidence showed that the veteran sustained a fracture of the 
right wrist which healed with no current findings of 
limitation of motion or functional impairment.  

In an October 1997 remand, the Board determined that the 
October 1994 VA examination was inadequate as it pertained to 
the right wrist disability, as no specific findings regarding 
the veteran's right wrist, including range of motion studies, 
were provided.  Another examination was requested.  

On September 18, 1998, the veteran underwent VA examination 
for the joints.  Physical examination of the right wrist 
revealed that he had a good right radial pulse.  The examiner 
noted that the veteran was nontender and nonpainful over his 
wrist.  There was full flexion and extension of all of the 
fingers and thumbs.  The veteran had no evidence of a carpal 
tunnel syndrome on the right side.  He could dorsiflex his 
wrist to 75 degrees.  Plantar flexion and volar flexion were 
to 60 degrees.  There was 25 degrees of ulnar as well as 
radial deviation of the wrist.  In doing so, he experienced 
no pain or discomfort over the wrist, according to the 
examiner.  There was full pronation and supination of the 
forearm.  In the diagnosis section, the examiner wrote:

...He also sustained a fracture of his right wrist while 
in Korea and it was service related, and the fracture 
has healed well and there has been no residual of the 
wrist fracture since then. 

On September 29, 1998, the veteran underwent a VA 
neurological examination.  The examiner stated:  

I did not see any problems with his right wrist in my 
examination whatsoever.  When I asked him about that 
during the history, he indicated that he had no problems 
from his right wrist and declined to even spend any time 
in that on the history....It also asked that I comment 
upon the degrees of limitation and motion during flare 
ups...This is asked with respect to the right wrist and 
the back, as I stated, the veteran himself stated that 
he had no problems with the right wrist.    

On April 30, 1999, the veteran underwent another VA 
examination for the joints.  Physical examination revealed 
that he had a good radial pulse.  There was no obvious 
deformities, soft tissue swelling, or thickening about the 
wrist.  There was full flexion and extension of the fingers 
including his thumb.  There was full pronation and supination 
of the forearm.  He dorsiflexed the right wrist 25 degrees.  
Plantar flexion was to 70 degrees.  There was 45 degrees of 
ulnar deviation and 20 degrees of radial deviation of the 
wrist.  The examiner noted that the wrist was non-tender and 
nonpainful on palpation, and sensation over the fingers was 
normal.  He had good circulation of the hand.  X-rays of the 
right wrist were ordered and the results showed no bony 
abnormalities.  In the diagnosis section, the examiner 
stated:

From the examination today and his history, (the 
veteran) sustained a fracture of his wrist or distal 
radius while in the service in 1955.  He was treated 
with casting for a six week period and then 
rehabilitation afterwards.  He functionally has done 
well in regard to the right wrist and hand through the 
years.  For the last several years, he has complained of 
some aches and pains in it at certain times not 
particular(ly) related to time, position of the body, 
activity, or weather changes. 

In addition to the general law and regulations provided for 
above, the veteran's service-connected residuals of a right 
wrist fracture are rated zero percent disabling under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted when either the wrist is limited to dorsiflexion of 
less than 15 degrees, or when palmar flexion of the wrist is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).  

Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion and 45 degrees of ulnar deviation to 20 degrees of 
radial deviation.  See 38 C.F.R. § 4.71, Plate I.  

Furthermore, as with this claim, pertinent regulations 
provide that in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).

It is clear from the VA examination for the joints in 
September 1998, at which time dorsiflexion was 75 degrees, 
ulnar deviation was 25 degrees and flexion was to 60 degrees, 
that there is no clinically demonstrated limitation of motion 
to warrant a compensable rating under the above diagnostic 
criteria.  That is, the dorsiflexion and ulnar deviation were 
within normal range of motion, and were therefore not limited 
to dorsiflexion of less than 15 degrees, which is what is 
required for a 10 percent rating.  While there was some 
limited motion in the finding of 60 degrees for flexion, by 
comparison to the normal range of 80 degrees, a compensable 
10 percent evaluation is still not warranted because that 60 
degrees of flexion does not comport with the requirement of 
limitation "in line with the forearm."  At the September 
29, 1998 VA examination, the veteran had no complaints upon 
neurological examination.  

Further evaluation of the veteran at the VA examination in 
April 1999, at which time dorsiflexion was 25 degrees, ulnar 
deviation was full at 25 degrees, flexion was to 70 degrees, 
and radial deviation was 20 degrees, again, there is no 
clinically demonstrated limitation of motion to warrant a 
compensable rating under Diagnostic Code 5215.  While 
dorsiflexion had changed from the veteran being able to 
extend or dorsiflex his wrist 75 degrees, to only being able 
to dorsiflex to 25 degrees, dorsiflexion was still not 
limited to 15 degrees, which is what is required for a 
compensable evaluation.  Radial and ulnar deviation were 
normal, and flexion had improved, as the veteran was able to 
flex to 70 degrees.  Accordingly, a compensable rating based 
upon limitation of motion of the right wrist is not 
warranted.  See 38 C.F.R. §§ 4.7, 4.31.  

Pursuant to DeLuca v. Brown, supra, the Board has also 
adequately considered the veteran's right wrist disability, 
which involves a joint rated on limitation of motion, in 
terms of functional loss due to pain under 38 C.F.R. § 4.40, 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  While the veteran has complained of having some pain 
in the right wrist, the reason a compensable rating is not 
warranted based on pais is because some functional loss 
supported by adequate pathology must be apparent as well.  
Besides, his subjective complaints vary from each 
examination, and the veteran even indicated in September 1999 
that he had no problem with his wrist.  More importantly, 
however, is that objective observation consistently reveals 
that the right wrist was nontender and nonpainful upon VA 
examination in September 1998 and April 1999.  Furthermore, 
at the April l999 examination, it was noted that the veteran 
had full flexion and extension of his fingers as well as full 
pronation and supination of his forearm.  See also 38 C.F.R. 
§ 4.71, Plate I.  Accordingly, the evidence does not support 
a finding of additional functional loss due to pain, 
including during flare-ups, so as to warrant a compensable 
rating for a right wrist disability. 





ORDER

The claim for an initial rating of more than 20 percent for 
residuals of a back injury is denied; and restoration of a 20 
percent rating for such disorder is also denied.

A compensable evaluation for residuals of a right wrist 
fracture is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

